

CONSULTING AGREEMENT


This Consulting Agreement (the “Agreement”) dated as of January 3, 2011 is by
and between OncoVista Innovative Therapies, Inc., a Nevada corporation
(“OncoVista”), and FACT Consulting, LLC, a Texas limited liability company
located at 30907 Keeneland Drive, Fair Oaks, Texas 78015 (“Consultant”).


RECITALS


WHEREAS, OncoVista desires to engage Consultant as a consultant under the terms
and conditions of this Agreement, and Consultant desires to be engaged by
OncoVista in such capacity.


NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:


AGREEMENT


1.           Services.  Consultant shall assist OncoVista in the preparation of
financial statements, filings with the Securities Exchange Commission (“SEC”),
and federal and state tax filings.  In addition, Consultant will assist
OncoVista in its interactions with auditors, regulators, investment bankers, or
other such parties as may be necessary in the conduct of OncoVista’s
operations.  Consultant further agrees to assist in the production of financial
projections and to provide for any other accounting or financial needs of
OncoVista (collectively, the “Services”).


2.           Standards for Performance.  Consultant shall at all times act in
the best interests of OncoVista and will devote his best efforts, energies and
skills to the provision of the Services.  To this end, Consultant will devote a
minimum of eight days, or 64 hours, per month, to the Services with the specific
days to be mutually agreed upon by OncoVista and Consultant.  OncoVista will
also compensate Contractor at a rate of $125.00 per hour should OncoVista
request the Consultant work additional hours in excess of 64 hours in any
month.  Consultant will provide the Services in a timely and professional manner
with due care and diligence, and will at all times comply with all applicable
laws and regulations.  Consultant acknowledges that OncoVista is a publicly
listed company and is subject to the regulations and reporting requirements of
the SEC, including, but not limited to, Regulation FD and the provisions of the
Sarbanes-Oxley Act of 2002.


3.           Records.  Consultant shall maintain complete and accurate records
of, and supporting documentation in connection with, the Services.  All rights,
title and interest in and to the reports and records described herein (i) shall
be owned exclusively by OncoVista, (ii) shall constitute Proprietary Information
(as defined below) of OncoVista, and (iii) OncoVista shall have the exclusive
right to use and disclose the information contained therein in its sole and
absolute discretion without additional compensation to Consultant.
 
 
 

--------------------------------------------------------------------------------

 


4.           Compensation.


4.1          Consulting Fee.  During the Term, OncoVista shall pay Consultant a
consulting fee (the “Consulting Fee”) of $80,000 per year.  The Consulting Fee
shall be payable monthly, pro rata and in arrears. Contractor shall invoice
OncoVista within five calendar days of the end of each month during the
Term.  All invoices shall be paid in US dollars unless otherwise
agreed.  Payment of the monthly Consulting Fee shall be made within five
business days of OncoVista’s receipt of Consultant’s invoice that meets the
specifications of this Agreement for Contractor’s Services.  All invoices shall
be submitted directly to OncoVista at the address noted below.


4.2          Stock Options.  OncoVista shall adopt a stock option plan, subject
to the approval of the Board of Directors of OncoVista (the “Plan”).  Following
the approval of the Plan, Consultant shall be eligible to receive options to
purchase shares of OncoVista’s common stock under the Plan. Such options shall
be subject to the terms of the Plan under which the options are granted and the
terms of the award agreement issued thereafter. The overall stock option grant
to the Consultant shall consist of 208,400 options (the “Options”), which shall
vest monthly, on a pro rata basis, over a vesting period of four years and at an
exercise price equal to the closing price of OncoVista’s common stock on the
date of the grant.


5.            Expenses.  OncoVista shall reimburse Consultant for all reasonable
and necessary out-of-pocket business expenditures incurred by Consultant in
connection with the Services (“Expenses”), provided that Consultant shall obtain
OncoVista’s prior written consent for any expenses in excess of $500.


6.            Term.  The term of this Agreement (the “Term”) and Consultant’s
engagement to provide Services will commence on the date hereof and will expire
on the earlier of (i) December 31, 2011, or (ii) the effective date of a notice
of termination hereunder.  Either party may terminate this Agreement, with or
without cause, upon 30 days prior written notice of termination to the other.


7.           Representations and Warranties.  Consultant represents and warrants
that he has full power and authority to enter into this Agreement.  The
execution, delivery and performance of this Agreement, and the consummation by
Consultant of the Services contemplated hereby do not and will not (i) require
the consent, license, permit, waiver, approval, authorization or other action
of, by or with respect to, or registration, declaration or filing with, any
court or governmental authority, department, commission, board, bureau, agency
or instrumentality, domestic or foreign, or any other person or entity, that has
not yet been obtained, or (ii) violate or conflict with any law or any agreement
entered into by Consultant.
 
 
2

--------------------------------------------------------------------------------

 

8.            Indemnification.


(a)           Consultant shall indemnify and hold harmless OncoVista, its
affiliates, directors, officers, managers, agents, attorneys and employees
against any and all losses, claims, damages, liabilities, obligations,
penalties, judgments, awards, costs, expenses and disbursements (and any and all
actions, suits, proceedings and investigations in respect thereof and any and
all legal and other costs, expenses or disbursement in giving testimony or
furnishing documents in response to a subpoena or otherwise), including, without
limitation, the costs, expenses and disbursements, as and when incurred, of
investigating, preparing or defending any such action, suit, proceeding or
investigation (whether or not in connection with litigation in which OncoVista
is a party), directly or indirectly, caused by, relating to, based upon or
arising out of or in connection with (i) any breach of this Agreement by
Consultant, (ii) any willful misconduct or gross negligence by Consultant, or
(iii) any act by Consultant that is outside the scope of his authority
hereunder.


(b)           OncoVista shall indemnify, defend and hold harmless Consultant
from and against any claims, losses, liabilities, damages, fines, expenses
(including legal fees and expenses), judgments, fines, settlements and other
amounts (collectively, “Claims”) arising from all claims, demands, actions,
suits or proceedings, by any third party whether civil, criminal, administrative
or investigative, in which Consultant may be involved, or threatened to be
involved, as a party or otherwise arising out of or resulting from (i) any
breach by OncoVista of this Agreement, (ii) any action or omission by OncoVista
except claims, losses or liabilities involving Consultant’s gross negligence or
willful misconduct, and (iii) any third party claims arising out of, in
connection with the performance of Consultant’s responsibilities under this
Agreement.  OncoVista shall have the right to assume the defense of any Claims
subject to indemnification, in which case Consultant shall not be entitled to
indemnification in respect of any legal fees or expenses incurred after the date
that OncoVista exercises such right.  Consultant agrees to provide prompt
written notice to OncoVista of any Claims subject to indemnification.


9.            Confidentiality.  Consultant acknowledges and agrees that
Consultant will have access to information concerning the business and financial
activities of OncoVista.  Such information, together with all information
relating to the Services, whether documentary, written, oral or computer
generated, shall be deemed to be and referred to as “Proprietary
Information.”  Consultant agrees that as between Consultant and OncoVista, all
Proprietary Information and other rights in connection therewith shall be the
sole property of OncoVista and its assigns.  At all times, both during
Consultant’s engagement by OncoVista and after its termination, Consultant will
keep in confidence and trust all Proprietary Information, and Consultant will
not use or disclose any Proprietary Information or anything relating to it
without the prior written consent of OncoVista, except as may be necessary in
the ordinary course of performing Consultant’s duties hereunder and in the best
interests of OncoVista.  Upon the expiration or termination of this Agreement,
Consultant will promptly deliver to OncoVista all documents and materials, of
any nature, pertaining to Consultant’s work with OncoVista, and Consultant
agrees that it will not keep any documents or materials, or copies thereof,
containing any Proprietary Information.


10.          Non-Solicitation.  During the Term and for one year thereafter,
Consultant will not, without the express written authorization of OncoVista or
other than on behalf of or at the direction of OncoVista, directly or
indirectly, recruit, solicit or induce any non-clerical employee of OncoVista to
terminate their employment, or hire or assist another person or entity in hiring
any non-clerical employee of OncoVista or any person who within six months had
been a non-clerical employee of OncoVista.
 
 
3

--------------------------------------------------------------------------------

 
 
11.          No Disclosure.  Neither Consultant nor any person or entity acting
on behalf of the Consultant shall issue any press releases or any other public
statements with respect to this Agreement, the terms hereof or any of the
transactions contemplated hereby, unless required by law.


12.          Governing Law; Exclusive Jurisdiction and Venue.  The validity,
interpretation, enforceability and performance of this Agreement shall be
governed by and construed in accordance with the laws of the State of Texas,
without regard to conflict of laws principles.  Each of the parties hereto
irrevocably submits to the sole and exclusive jurisdiction and venue of the
state and federal courts of the State of Texas located in Bexar County and the
Federal Courts of the United States of America located in the Western District
of Texas, San Antonio Division, for the purposes of any suit, action, or other
proceeding arising out of this Agreement or any transaction contemplated hereby.


13.          Attorneys’ Fees. In the event any party hereto shall commence legal
proceedings against the other to enforce the terms hereof, or to declare rights
hereunder, as the result of a breach of any covenant or condition of this
Agreement, the prevailing party in any such proceeding shall be entitled to
recover from the losing party its costs of suit, including reasonable attorneys’
fees, as may be fixed by the court.


14.          Remedies.  In the event of a breach or potential breach of the
provisions of this Agreement relating to confidentiality or non-solicitation,
Consultant acknowledges that OncoVista will be caused irreparable harm and that
monetary damages will not be an adequate remedy.  Therefore, upon any actual or
impending violation of the Confidentiality or Non-Competition provisions
contained in this Agreement, Consultant consents to the issuance by any court of
competent jurisdiction of a restraining order or other injunction, without bond,
restraining or enjoining such violation by Consultant.  Consultant understands
and acknowledges that such relief is additional to and does not limit the
availability to the other party of any other remedy.


15.          Independent Contractors.  Consultant is acting solely as an
independent contractor, except that in the performance of this Agreement,
Consultant shall have all fiduciary duties of an agent to a principal under
applicable law.  This Agreement shall not be construed as making Consultant an
employee, agent, partner or joint venturer of OncoVista, and Consultant has no
authority to bind OncoVista or its affiliates in any manner.  Consultant shall
be responsible for its own federal and state taxes.


16.          Notices.  All notices required or permitted to be given under this
Agreement, or deemed by any of the Parties hereto to be desirable, to be given
to any other party hereto shall be in writing and shall be given by personal
delivery, overnight delivery, mailed by registered or certified mail, postage
prepaid, with return receipt requested, or sent by facsimile transmission to the
addresses of the Parties as follows:
 
As to OncoVista:  
OncoVista Innovative Therapies, Inc.
 
Attn: Alexander L. Weis, Ph.D.
 
14785 Omicron Drive, Suite 104
 
San Antonio, Texas 78245-3222
 
Telephone:  (210) 677-6000
 
Facsimile:  (210) 677-6001


 
4

--------------------------------------------------------------------------------

 
 
As to Consultant:  
FACT Consulting, LLC
 
Attn: J. Michael Edwards
 
30907 Keeneland Drive
 
Fair Oaks, Texas 78015
 
Telephone: (210) 602-2663

 
The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid.  If notice is given by personal delivery or overnight
delivery in accordance with the provisions of this Section, such notice shall be
conclusively deemed given at the time of such delivery provided a receipt is
obtained from the recipient.  If notice is given by mail in accordance with the
provisions of this Section, such notice shall be conclusively deemed given upon
receipt and delivery or refusal.  If notice is given by facsimile transmission
in accordance with the provisions of this Section, such notice shall be
conclusively deemed given at the time of delivery if during business hours and
if not during business hours, at the next business day after delivery, provided
a confirmation is obtained by the sender.


17.          Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement.  Furthermore, in lieu of such
illegal, invalid or unenforceable provision there shall be added automatically
by OncoVista as a part hereof a provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and legal, valid and
enforceable.


18.          Entire Agreement.  This Agreement sets forth all the terms and
conditions of the agreement between the parties with respect to its subject
matter, and supersedes any and all prior oral or written understandings,
arrangements and agreements with respect thereto.  Consultant’s services are
personal in nature, and Consultant may not assign its rights or delegate its
obligations hereunder, in whole or in part, without the prior written consent of
OncoVista in each instance, which consent may be withheld in OncoVista’s sole
and absolute discretion.


19.          Amendments; Waivers.  No amendments to, or modifications of, this
Agreement shall be valid or binding unless made in a writing signed by both
parties.  Failure to exercise any right under this Agreement shall not
constitute a waiver of such right.  Any waiver of any breach of this Agreement
shall not operate as a waiver of any subsequent breaches.


20.          Counterparts.  This Agreement may be signed in one or more
counterparts (whether original, facsimile or electronic copies), each of which
when executed and delivered will constitute an original, but all of which will
constitute one and the same agreement.


21.          Survival.  This Section and Consultant’s obligations under Sections
8, 9, 10, 11, 12, 13, 14, 15, and 16 shall survive the expiration or termination
of this Agreement.

 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first written above.


OncoVista Innovative Therapies, Inc.
 
FACT Consulting LLC
       
By:
   
 
By:
    
Name: Alexander L. Weis, Ph.D.
 
Name: J. Michael Edwards
Title:  Chief Executive Officer
 
Title:  Managing Member

 
 
6

--------------------------------------------------------------------------------

 